Citation Nr: 1111402	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  10-49 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service connected disability.

2.  Entitlement to an earlier effective date than March 24, 2009 for a schedular 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Keith Snyder, Esquire


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to November 1944.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which provided an increased evaluation of 100 percent for PTSD, effective March 27, 2009 (a subsequent December 2010 Statement of the Case noted the effective date as March 23, 2009).  

Also pertinent to this claim, the Board, in a March 2009 decision, provided an initial evaluation for PTSD of 50 percent (effective September 13, 2002), and an increased evaluation of 70 percent effective September 7, 2005.  Additionally, in this decision, the Board referred a claim for entitlement to TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 2009 Board decision provided an initial evaluation of 50 percent for PTSD prior to September 7, 2005, and an evaluation of 70 percent from September 7, 2005; the Veteran did not appeal that decision and it is now final.

2.  A claim for TDIU was received from the Veteran on March 27, 2009.

3.  By rating action in December 2009, the RO assigned a 100 percent schedular evaluation for PTSD; effective from March 27, 2009.  A later SOC noted the effective date to be March 23, 2009.

4.  There is no basis to assign an effective date earlier than March 24, 2009 for a 100 percent schedular evaluation for PTSD.

5.  The Veteran's only service-connected disability, PTSD, is rated as 70 percent disabling from September 7, 2005, but is not shown to be of such nature and severity as to have precluded him from obtaining or maintaining substantially gainful employment prior to March 24, 2009.  Additionally, the Board effectively determined that TDIU was not warranted as of the evidence of record at the time of the March 2009 Board decision.

6.  The earliest medical record of file indicating that the Veteran is unemployable due to his service-connected PTSD is from March 24, 2009.


CONCLUSIONS OF LAW

1.  An effective date earlier than March 24, 2007, for the assignment of a 100 percent schedular evaluation for PTSD is not warranted.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.157, 3.400(o)(2), 20.1100 (2010).

2.  The criteria for a total disability rating based on individual unemployability have not been met prior to March 24, 2009 (after which the Veteran is rated 100 percent disabled and there is no basis to assign a total disability evaluation based on individual unemployability due to service-connected disabilities as the issue is rendered moot).  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his increased rating claim in March 2009.  Thereafter, he was notified of the provisions of the VCAA by the VA in correspondence dated in July 2009 and January 2010.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a statement of the case (SOC) was issued in December 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in a January 2010 letter.  The letter also provided information regarding the evidence needed to support a claim for TDIU.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded a VA PTSD examination in September 2009 to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2010); however, 

(o) Increases  
      (1) General. Except as provided in paragraph (o)(2) of this section, date of receipt of claim or date entitlement arose, whichever is later. A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection. 
      (2) Disability compensation. Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400 (o) (2010)

If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  See Fenderson v. West, 12 Vet. App 119 (1999).  When assigning an initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.  Therefore, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran was unable to secure or follow a substantially gainful occupation as a result of service- connected disability, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice- connected disabilities will be disregarded if the above- stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantially gainful employment.  38 C.F.R. § 4.16(a) (2010).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  See 38 C.F.R. § 4.16(a) (2010); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Court in Rice v. Shinseki held that a request for a TDIU, whether expressly raised or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  22 Vet. App. 447, 453-454 (2009).  In determining the effective date of the TDIU award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim for TDIU or for an increased rating for a service connected disability, and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); Rice, 22 Vet. App. 447.

Except in the case of simultaneously contested claims, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the Statement of the Case will be presumed to be the same as the date of the Statement of the Case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(b) (2010)

All decisions of the Board will be stamped with the date of mailing on the face of the decision.  Unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A Notice of Appeal must be received by the Clerk not later than 120 days after the date on which the Board mailed notice of the decision to the last known address of the appellant and the appellant's authorized representative, if any.  United States Court of Appeals for Veterans Claims, Rule 4 (2010).

Factual Background and Analysis

Before addressing the merits of the issues on appeal, the Board believes that a discussion of the history of the Veteran's claim would be helpful.  A September 2003 rating action awarded the Veteran service connection for PTSD.  A 10 percent evaluation was assigned effective September 13, 2002, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  The Veteran appealed that decision and, after review of additional VA medical records, the RO assigned an increased rating to 30 percent; effective from September 13, 2002.  In October 2005, the Board remanded the appeal for additional development.  Following a VA psychiatric examination in October 2005, the RO, in November 2005, instituted a "staged" rating.  The result was that from September 13, 2002 to September 6, 2005, the assigned rating was 30 percent; and effective from September 7, 2005,  that rating was increased to 50 percent.  The basis for the increased rating was a September 7, 2005 private psychiatric treatment record showing increased disability.  Fenderson v. West, 12 Vet. App. 119 (1999); see also 38 C.F.R. § 3.400(b)(2) and (o)(2).  However, because a full grant of benefits had not been awarded, the case was returned to the Board for further review.

In a July 2006 Board decision, the Board determined that the Veteran's staged ratings for PTSD of 30 percent prior to September 7, 2005, and 50 percent from September 7, 2005, were appropriate.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2008 Order, based on a Joint Motion for Remand, the Board's July 2006 decision was vacated and remanded for adequate statement of reasons and bases.  

In a March 2009 Board decision, the Board increased the Veteran's staged PTSD ratings to 50 percent prior to September 7, 2005, and 70 percent from September 7, 2005.  In this decision, the Board also addressed the issue of referral for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) finding that there was no evidence in this case that presented an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Board also referred the issue of TDIU to the RO for development and adjudication.

Following the issuance of the Board decision, with a date stamp of March 23, 2009, the Veteran's attorney submitted a claim for entitlement to TDIU received on March 27, 2009.  

A March 25, 2009 letter from a private Licensed Professional Counselor (L.P.C.) noted that the Veteran was participating in group psychotherapy session for his PTSD at their facility, and that it was the L.P.C.'s opinion that the Veteran was permanently and totally unemployable for any measure of gainful employment due to his PTSD.  "His symptoms effectively preclude his being able to function in any work environment."

In September 2009, the Veteran was afforded a VA PTSD examination where the examiner expressed that:

The Veteran's psychiatric symptoms would make work extremely difficult based upon his obvious anxiety, his isolation, and his heightened arousal; however,  from a psychiatric vantage point, the Veteran does still possess the mental capacity to maintain employment.  While it is noted that despite the Veteran's extremely severe symptoms he would have extreme difficulty maintaining employment, the question of whether he is capable of maintain employment form a physiological perspective is deferred to his medical examiners.

The Veteran was assigned a GAF score of 40.  He was noted to be able to handle his finances independently.

In December 2009, the RO assigned an increased schedular 100 percent rating for PTSD effective March 27, 2009, based upon the Veteran's claim for TDIU.  In the December 2010 SOC issued by the RO, the effective date of the 100 percent rating was noted to be March 23, 2009, the date of the Board decision.  Monetarily this difference in dates does not affect a change (as monies would be paid effective the first day of the following month).

As noted above, VA regulations provide that unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Also, initially, the Board notes that the Veteran was provided a total (100 percent) evaluation from March 23, 2009; thus entitlement to individual unemployability is not possible after March 23, 2009 as he met the schedular criteria for a total disability rating on that date.  Accordingly, there is no legal basis to award a TDIU from that date.  See Green v. West, 11 Vet. App. 472, 476 (1998) (veteran not entitled to a total disability rating for compensation while receiving a 100 percent schedular evaluation for his service-connected lymphadenopathy).  

In this case, the Veteran and his attorney were provided with a copy of the March 2009 Board decision which provided staged ratings of 50 percent and 70 percent (and in essence denied initial increased ratings in excess of 50 and 70 percent), prior to and from September 7, 2005, respectively.  The Veteran and his attorney did not appeal that decision to the Court, request reconsideration, or assert a claim of clear and unmistakable error (CUE).  As no other exceptions to finality apply, the March 2009 Board decision is, as a matter of law, final as to the evidence then of record.  

The Court has stated: Under the doctrine of res judicata, a judgment entered on the merits by a court of competent jurisdiction in a prior suit involving the same parties or their privies settles that cause of action and precludes further claims by the parties or their privies based on the same cause of action, including the issues actually litigated and determined in that suit, as well as those which might have been litigated or adjudicated therein.  McDowell v. Brown, 5 Vet.App. 401, 405 (1993) (emphasis added); see also Neves v. Brown, 6 Vet.App. 177, 179 (1993) (listing elements of res judicata).

Therefore, the issues of entitlement to an evaluation in excess of 50 percent prior to, and in excess of 70 percent from September 7, 2005 (until March 23, 2009) are res judicata.  That is, the question has been settled.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also Routen v. West, 142 F.3d 1434, 1437-38 (Fed. Cir. 1998) (applying finality and res judicata to VA decisions).  Therefore, in arguing that the subsequent award of a 100 percent schedular evaluation by the RO in December 2009, should be made earlier than March 23, 2009, the Veteran is essentially attempting to re-litigate the same issue that has already been considered and denied by the Board in March 2009.  

Here, while the RO assigned a 100 percent schedular rating for the Veteran's PTSD in December 2010, effective from March 23, 2009, the effective date assigned was earlier than that permitted by applicable law and regulations.  That is, because the Veteran's prior claim for a rating in excess of 70 percent from September 7, 2005 is res judicata, an effective date earlier than the date of the Board decision (March 23, 2009), based on the same evidence considered in that decision, is prohibited by operation of law.  Therefore, the appropriate effective date for the 100 percent schedular rating should have been no earlier than March 24, 2009, the day following the Board's decision of March 23, 2009.

The provisions of the law governing effective date of awards of benefits are clear.  The effective date of an award is generally the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  By operation of law, the final Board decision precludes the assignment of an effective date earlier than the date of the Board decision based on the same evidence.  Consequently, the Board concludes that an effective date earlier than March 24, 2009, for the award of a 100 percent schedular rating is not warranted and the appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As noted above, a claim for TDIU from March 24, 2009 is moot as the Veteran is assigned a 100 percent rating from that date.  The Veteran's attorney has argued that the Veteran should be granted TDIU effective from September 7, 2005-when he was provided a 70 percent rating by the Board.  First, the Board notes that, just as a claim for entitlement to a 100 percent prior to March 24, 2009 was an attempt to re-litigate an issue that was already decided (and unappealed) by the Board in March 2009, so is a claim for TDIU prior to March 24, 2009.  In the March 2009 Board decision the Board found that the evidence of record at that time was no adequate to support a rating of 100 percent for PTSD, which contemplates occupational ability, and that there was no evidence that the Veteran's PTSD had a marked interference with employment, as the Board determined that based upon 38 C.F.R. § 3.321(b)(1), extraschedular consideration was not warranted.

Aside from a claim for TDIU prior to March 24, 2009 being prohibited by res judicata, a review of the record shows that the first evidence indicating that the Veteran's PTSD rendered him unemployable was in the March 25, 2009 opinion by the private L.P.C., which is subsequent to his schedular 100 percent rating.  A February 2006 evaluation by private physician W.G.F. noted the Veteran worked in the textile mill industry from the age of 18 and upon returning from service he started his own business, and eventually had four mills for which he was designer and engineer.  He kept the mills for 28 years until he retired at the age of 62.  He was also noted to have good social functioning.  In his October 2005 VA PTSD examination his PTSD symptoms were noted to have a serious social and occupational impairment, although at the time the Veteran was retired.  During his December 2005 Board hearing, the Veteran testified to getting along well with his bosses in the past, as it was necessary to keep employment.  There is a lot of evidence as to the Veteran's ability to get along with people socially and having friends, although it was noted he would privately be irritable with his wife.  While the Board, in the March 2009 decision, did not find that the evidence was sufficient to warrant TDIU at that time, it did note that further development may demonstrate that TDIU was warranted.  And, in fact, additional development later proved that the Veteran's PTSD was totally (100 percent) disabling effective March 24, 2009.  However, by noting the evidence was insufficient for a rating of 100 percent or a referral for extraschedular evaluation, both of which deal the effect of the Veteran's PTSD (his only service-connected disability) on his occupational functioning, the Board effectively determined that at that time (with the evidence before the Board in March 2009) TDIU was not warranted.  

In sum, res judicata bars the assignment of an earlier effective date for a schedular rating of 100 percent for PTSD, and bars entitlement to TDIU prior to March 24, 2009.  Entitlement to TDIU from March 24, 2009 is moot as his schedular 100 percent (total) disability rating is effective as of that date.


ORDER

Entitlement to total disability based on individual unemployability (TDIU) due to PTSD is denied.

Entitlement to an earlier effective date than March 24, 2009 for schedular 100 percent rating for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


